 Case: 5:20-cv-00178-DCR Doc #: 14 Filed: 08/18/20 Page: 1 of 1 - Page ID#: 167




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

  CHRISTOPHER D. WILSON,                             )
                                                     )
              Plaintiff,                             )       Civil Action No. 5: 20-178-DCR
                                                     )
  V.                                                 )
                                                     )
  ORVILLE J. BUTZIN,                                 )                JUDGMENT
                                                     )
              Defendant.                             )

                                        ***   ***   ***    ***

         In accordance with Federal Rule of Civil Procedure 58 and the Memorandum Opinion

and Order entered this date, it is hereby

         ORDERED and ADJUDGED as follows:

         1.        Plaintiff Christopher D. Wilson’s claims against Defendant Orville J. Butzin are

DISMISSED, with prejudice, and STRICKEN from the Court’s docket.

         2.        This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         Dated: August 18, 2020.




                                                 -1-
